DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, Jang (US 2021/0193751 A1, Filed December 17, 2020) discloses a display panel, comprising: 
an opening region, a transition region, and a display region (Jang at Figs. 3, 7, regions A1, A2, and A3 respectively; ¶ [0082]-[0085]); 
wherein the display region at least partially surrounds the opening region (Jang at Figs. 3, 7), 
the transition region is disposed between the display region and the opening region (Jang at Figs. 3, 7, A2 is between A1 and A3; ¶ [0082]-[0085]); and 
the transition region of the display panel is further provided with at least one wall structure, and the at least one wall structure surrounds the opening region (Jang at Fig. 7, blocking structure 290 is disposed in region A2; ¶ [0138]); and 
the display panel further comprises: a substrate and a sub-pixel array disposed on the substrate and disposed in the display region (Jang at Figs. 1, 3, substrate 100 and pixels PXL); 

a second organic encapsulation layer disposed on a side of the first organic encapsulation layer facing away from the substrate and disposed in the transition region and extends to a portion of the display region (Jang at Fig. 7, upper protective layer 230 is disposed in region A2 and extends to region A3; ¶ [0149] discloses “The upper protective layer 230 may be formed of an organic material such as benzocyclobutene (BCB) or photoacrylic”).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  a barrier structure configured to separate a second organic encapsulation layer facing the display region from a second organic encapsulation layer facing away from the display region.

As to independent claims 14 and 15, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/04/2022